              Case 5:21-cv-00106-PRW Document 1 Filed 02/11/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

RANDY WAYNE CLYBURN,

                   Plaintiff,

v.                                                 CASE NO. CIV-21-106-PRW

LOWE’S HOME CENTERS, LLC, and
JOHN DOE #1,

                   Defendants.


                                    NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. Sections 1332 and 1441(b),

Defendant Lowe’s Home Centers, LLC (hereinafter “Defendant” or “Lowe’s”),

contemporaneously with the filing of this notice, is effecting the removal of the below

referenced action from the District Court of Canadian County for the State of Oklahoma, to

the United States District Court, Western District of Oklahoma. The removal is based,

specifically, on the following grounds:

                            PLEADINGS, PROCESS, AND ORDERS

         1.        On November 5, 2020, Plaintiff Randy Wayne Clyburn (hereinafter referred to

as “Plaintiff”) commenced the above-entitled civil action in the District Court of Canadian

County for the State of Oklahoma by filing a Petition therein entitled Randy Wayne Clyburn

v. Lowe’s Home Centers, LLC, and John Doe #1, Case No. CJ-2020-550. True and correct

copies of the following documents are attached hereto and incorporated herein by reference

as follows:



4842-1129-3659.1
              Case 5:21-cv-00106-PRW Document 1 Filed 02/11/21 Page 2 of 5




                   a.     Exhibit 1 Petition;

                   b.     Exhibit 2 Summons;

                   c.     Exhibit 3 State Court Docket Sheet.

         2.        Plaintiff’s Summons and Petition were served upon Defendant Lowe’s Home

Centers, LLC via certified mail to its agent for service of process on January 22, 2021.

         3.        The attached exhibits 1-2 constitute all process, pleadings, and orders served

upon Defendant in this matter.

                                            DIVERSITY

         4.        This is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1332, in that it is a civil action where the matter in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs, and is between citizens of different states. See

Petition – Wherefore Clause. Accordingly, this action is one that may be removed to this

Court by Defendant pursuant to 28 U.S.C. § 1441.

         5.        Upon information and belief, Plaintiff was, at the time of the filing of this

action, and presently remains, a resident and citizen of the State of Oklahoma.

         6.        Defendant Lowe’s Home Centers is a limited liability company.              The

citizenship of a limited liability company, for purposes of diversity jurisdiction, is the

citizenship of its members. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233,

1234 (10th Cir. 2015) (“Like every other circuit to consider this question, this court

concludes an LLC, as an unincorporated association, takes the citizenship of all its

members.”). Lowe’s Home Centers is a manager-managed limited liability company with its

only member being Lowe’s Companies, Inc. Lowe’s Companies, Inc. is a North Carolina

4842-1129-3659.1                                  2
              Case 5:21-cv-00106-PRW Document 1 Filed 02/11/21 Page 3 of 5




corporation and is incorporated in North Carolina with its principal place of business in

North Carolina. Accordingly, Lowe’s Home Centers is a citizen of the State of North

Carolina. Therefore, complete diversity of citizenship exists as between Plaintiff and

Defendants.

         7.        Defendant John Doe #1 is a fictitious name. Pursuant to 28 U.S.C. §

1441(b)(1) the citizenship of defendants sued under fictitious names shall be disregarded

when determining whether a civil action is removable on the basis of diversity jurisdiction

under 28 U.S.C. § 1332. Therefore, complete diversity of citizenship exists as between

Plaintiff and Defendants.

                                 AMOUNT IN CONTROVERSY

         8.        Plaintiff’s Petition sets forth a cause of action for negligence. See Petition -

Exhibit 1. Plaintiff alleges he was injured when, while driving his riding lawnmower up

ramps onto his truck, one of the ramps fell off the truck, causing the Plaintiff to fall with the

lawn mower. Plaintiff alleges that a Lowe’s employee placed the ramps on the truck.

Plaintiff alleges he suffered “permanent disabilities and disfigurement” and has and will

continue to suffer from physical pain, mental and emotional anguish. Plaintiff alleges that he

suffered medical expenses in the past and future and seeks damages in an amount in excess

of $75,000.00. See Petition — Exhibit 1.

         9.        The amount in controversy is determined from the allegations in the complaint.

28 U.S.C. § 1446(c)(2); see Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir. 1995). As

noted above, here, Plaintiff alleges that he has suffered in excess of $75,000, the statutory

threshold for diversity jurisdiction pursuant to 28 U.S.C. § 1332, in damages. Petition —

4842-1129-3659.1                                   3
             Case 5:21-cv-00106-PRW Document 1 Filed 02/11/21 Page 4 of 5




Exhibit 1. Accordingly, this Court’s jurisdiction is properly invoked. The amount in

controversy here exceeds the $75,000.00 statutory minimum. Therefore, federal jurisdiction

is proper.

                                  TIMELINESS OF REMOVAL

         10.       This Notice of Removal is timely filed in that it has been filed within thirty

(30) days after receipt of Plaintiff s Petition, which indicated that the matter is removable.

28 U.S.C. § 1446(b)(1). Further, the instant removal is within one year of the

commencement of the underlying action as required by 28 U.S.C. § 1446(c)(1). As noted,

Plaintiff commenced this action on November 5, 2020.

         11.       For the foregoing reasons, this Court has original jurisdiction under 28 U.S.C.

Sections 1332 and 1441(b).



                                           /s/ Jeremy K. Schrag
                                           Jeremy K. Schrag, OBA # 33429
                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           1605 North Waterfront Parkway, Suite 150
                                           Wichita, Kansas 67206
                                           Telephone: 316-609-7900
                                           Facsimile: 316-462-5746
                                           jeremy.schrag@lewisbrisbois.com




4842-1129-3659.1                                  4
             Case 5:21-cv-00106-PRW Document 1 Filed 02/11/21 Page 5 of 5




                                       and

                                       /s/ Andrew M. Gunn (w/consent)
                                       Andrew M. Gunn, OBA #19470
                                       Durbin Larimore Bialick
                                       920 North Harvey
                                       Oklahoma City, Oklahoma 73102
                                       Telephone: 405-235-9584
                                       Facsimile: 405-235-0551
                                       dlb@dlb.net

                                       Attorneys for Lowe’s Home Centers, LLC

                                CERTIFICATE OF SERVICE

         I certify that on February 11, 2021, I filed the original of the above and foregoing

Notice of Removal which will send notice to all counsel of record.


                                             /s/ Jeremy K. Schrag
                                             Jeremy K. Schrag




4842-1129-3659.1                              5
